Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


2.	Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	 In Claims 1 (lines 2-3), 3 (line 2) and 6 (line 2), R1, R2, R3, R4, R5 and R6 are not defined. For the sake of compact prosecution, R1 to R6 are defined at [0027]-[0029] of Applicant’s application publication, pending rectification. 

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.	

 
5.	Claims 1-10 and 13-14 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Eckberg (US 5 360 833).
	For Claims 1, 3-4, 6, 10 and 13-14, Eckberg discloses a cured product obtained by curing a composition comprising an epoxy MEM8DT4Q5 resin, where ME denotes the unit of β-(3,4-epoxycyclohexyl)ethyl-Si(CH3)2O1/2; and a MED29ME fluid. The resin constitutes 60 wt% based on the resin and the fluid. (Table 1A) For Claims 2 and 5, the weight loss rate and maximum absorption wave number of Si-O stretching vibration are closely related to the constituents of the epoxy resin. Since Fu’s epoxy resin reads on the presently claimed one, both would possess similar weight loss rates and maximum absorption wave numbers of Si-O stretching vibration. For Claim 7, the formula weights of M, ME, D, T and Q are 81, 192, 74, 67 and 60, respectively. Therefore, the formula weight of MEM8DT4Q5 would be 1,482 (192*1 + 81*8 + 74*1 + 67*4 + 60*5). To this end, the epoxy resin would have an epoxy equivalent of 1,482 g/equivalent (1,482/1). For Claims 8-9, the composition further contains a cationic polymerization initiator (e.g., (C12H25Ph)2I SbF6) as a curing agent. (col. 5, lines 28-37) 

6.	Claims 11-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	Eckberg does not teach or fairly suggest the presently claimed aliphatic epoxy compound (C).

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kuo-Liang Peng whose telephone number is (571) 272-1091.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vasu Jagannathan, can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


klp
August 13, 2022
/KUO LIANG PENG/Primary Examiner, Art Unit 1765